Title: Julius B. Dandridge to Thomas Jefferson, 21 October 1819
From: Dandridge, Julius Burbridge
To: Jefferson, Thomas


					
						Sir
						
							Office Bank U States
							Richmond
							Octo: 21st 1819
						
					
					The receipt of your letter of the 17th inst: which I am to day, favoured with; in bringing a confirmation of the ill report, which had reached me, of your indisposition; brings also an augmentation of that regret which had not yet left me, for having been compelled to distract you with so many unpleasant interruptions. It is of course, now again, peculiarly disagreable that I am obliged to make known to you that, as the final arrangements of the business have not been completed, the note of Wilson C Nicholas Esqr endorsed by you, and payable yesterday at this office for $10.000 was necessarily passed through the formalities of a protest, as you will be otherwise regularly informed.
					cordially hoping that, for your sake if not for my own, I may not have again to trouble you in this way,
					
						I am Sir most respectfully Your obed: Sert
						J: B. Dandridge Cashr
					
				